Title: To Thomas Jefferson from Henry Lee, 6 March 1789
From: Lee, Henry
To: Jefferson, Thomas



Dear Sir
Alexandria 6th March 89

From my knowledge of your unceasing desire to promote the welfare of your country and fellow citizens, joined to the singularity of the situation and circumstances of part of my property, am I induced to ask your attention and assistance.
Did the consequences of your aid affect me only without advantaging the adjoining community, no temptation of profit could allure me to request your friendship on this occasion.
But as the effects of your interposition if successful will be felt to the remotest age by all the inhabitants who may dwell on the potomac and its numerous waters, I should consider myself guilty of high impropriety if my reluctance to trouble you, should exclude you from the fair opportunity of promoting the interest and convenience of a populous and respectable part of our common country.
The property above mentioned consists of five hundred acres of land, comprehending the canal and bason at the great falls of the potomac, formed by the potomac company. It is subject to an annual rent of 150£ sterling and possesses a right to cut wood for coal on Mr. Fairfaxs circumjacent estate of 12000 acres, which advantage is considered equivalent to the encumbrance.
The accompanying papers will sufficiently elucidate the peculiar and striking bounty of nature, by which this spot is distinguished.
Every information they suggest is founded on survey and observation, and may be considered accurate and authentic.

A town is now formed on the premises. Public and private warehouses will be erected in the course of the summer for the reception of the upper produce and every other measure assisting to the site, within the small extent of our means will be accomplished. But our funds are unequal to the enterprize, we wish to raise from three to five thousand pounds sterling, to effect which we have determined to ask your aid.
The property specified is divided into equal shares, two of which your friend Mr. Madison has purchased, two of which I retain, one we mean to sell here, and the remaining three we wish to vend in Europe. Among the papers transmitted is a power of attorney in which your name has been necessarily inserted. It would give Mr. M and me pleasure, if Mr. Short, Mr. G. Morris or any other of our countrymen willing to become an owner of one share would take on himself the execution of our views under your auspices. To such a partner or any other you may designate we would chearfully dispose of one share at the original cost (not 300 guineas) securing to him his right to one eight of the profits arising from sales here or in Europe.
Having thus explained to you my object it only remains for me to assure you, that the present moment is critical as it respects the future value of the site at the great falls.
The upper navigation is already in use, boats are building universally above, and a direct road is preparing from the falls to this town, distance 7½ miles.—Thus the whole district is interested in the immediate improvement of the spot, without money it cannot be done and the opportune moment may pass
On the other hand, should we succeed in our hopes, the benefits resulting from the improved navigation of the potomac will be brought into operation immediately, our agriculture will flourish and the easy intercourse which this channel of communication affords between the atlantic, and our growing settlements in the west, will cement the union of our confederated republick, and preserve the entirety of the U. States. Altho I have previously delineated the motive which governs this application, yet the trouble it imposes, and that in a manner opposite to your habits of life furnishes subject of regret. I trust you will impute my conduct to its true causes, and not consider it possible for me to have thus intruded on your time if personal objects were alone in contemplation. I have the honor to be dear sir with high respect & regard Your most obt. servt.,

Henry Lee

 